Given, J.
1 I. Appellants’ first contention is that the court erred in sustaining appellee’s motion for a verdict. The controlling issue was whether the-transaction between the Hartley State Bank and W. P. Ward was a payment or purchase of the notes in suit. In sustaining plaintiff’s motion, the court said: “The evidence on the part of the plaintiff and the defendants shows conclusively that the notes were transferred, and not paid; and for that reason the court will ¡sustain the motion, and instruct the jury to return a verdict for the plaintiff.” We will not set out the evidence. It is enough to say that we have examined it with care, and are of the opinion,that it fully sustains the conclusion reached by the learned district judge. In the first ruling upon the motion, the court remarked that, with the evidence as it then was, the motion should be overruled. “I think there is enough there on that question to go to the jury.” It is-urged in argument that these rulings were inconsistent, and that the former was the correct ruling. Additional evidence was introduced after the *711first ruling, some of which had a very direct and important bearing upon this question, and, as we have said, in our opinion fully sustained the conclusion reached. We think there was no error in directing the verdict.
2 II. Walter P. Ward, husband of the plaintiff, and the person to whom it is alleged the notes in suit were indorsed by the bank, was called as a witness for the defendants. Objection was made by plaintiff to the competency of the witness, “the plaintiff being the wife of the witness,” which objection was sustained, and of which ruling appellants complain. Section 3641 of the Code declares .the general rule that “neither husband nor wife shall in any case be a witness against the other.” Two exceptions* to this rule are named in the section, but this case does not come within either. Thompson v. Silvers, 59 Iowa, 670 (13 N. W. Rep. 854), is cited, wherein “it was held that Mrs. Silvers might be examined as garnishee upon an execution against her husband, because her answers, if they should be such as were sought to be elicited, would not be against him.” Counsel urge the hardship that must result from this rule of the statute. In Stephenson v. Cook, 64 Iowa, 265 (20 N. W. Rep. 182), we find this language: “It is said that an exception ought to be ingrafted upon the statute, and that is that the husband may be allowed to testify against his wife, if the testimony is against himself also. To this we have to say that we find no warrant for such-rule. The statute expressly makes two exceptions, and excludes all others by as plain language as could be used.” This seems to us to fully answer appellants’ contention on this subject. We think there was no error in the ruling.
*7123 4 , III. Mr. Patch, president of the bank, and who .transacted the business under consideration, after testifying in detail as to the transaction, was asked to state “whether you did sell him these notes1 or not.” Plaintiff objected as incompetent, irrelevant, immaterial, and as tending to contradict the terms of a written instrument by parol evidence. The objection was sustained, and appellants assign the ruling as error. We think the ruling was .correct, as the question simply called for the conclusion of the witness upon the very matter in issue, namely, whether there had been a sale of the notes. Appellant cites Optical Co. v. Treat (Mich.) (40 N. W. Rep. 912), wherein the statement of the witness that he had sold the goods to the defendant for the price named was held to have been improperly stricken out, the court saying: “The testimony should have been allowed to stand. The sale was not contested.” Mr. Patch was asked what Ward said to him on the day of the transaction with the bank about its being necessary for him to raise a portion of the money before he could pay for the notes. Mr. Patch answered: “I am not clear on that. It has passed wholly from my memory if there was anything said until Mr. - Ward spoke this morning, I believe, about not having quite enough.” He was then asked: “What did he say this morning about that?” To this plaintiff objected as incompetent, immaterial, irrelevant, and not proper rebutting testimony. It does not appear that any ruling was made upon the/objection, but, assuming that it was sustained, there was no error in the ruling. What was said by Mr. Ward “this morning” was only mentioned 'as having refreshed the recollection of the witness.
We discover no error in either of the respects complained of, and the judgment of the district court is therefore affirmed'.

Tbe exceptions are: “Except in a criminal prosecution for a crime committed one against the other, or in a civil action or proceeding one against the other. “ — Reporter.